 Case 3:21-cr-00618-JLS Document 27 Filed 07/21/21 PageID.50 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                      CASE NO.: 21-CR-618-JLS
10                      Plaintiff,                  HON. JANIS L. SAMMARTINO
11         v.
                                                    ORDER TO CONTINUE MOTION
12   ERICK GOMEZ MENDEZ,                            HEARING/TRIAL SETTING
13
14               Defendant
15
16
           Joint Motion Having Been Entered by the parties, and Good Cause
17
     appearing, IT IS HEREBY ORDERED, that the Motion Hearing/Trial Setting be
18
     continued from July 23, 2021 until August 20, 2021 at 1:30 p.m. It is further
19
     ordered that time is excluded in the interests of justice, pursuant to 18 U.S.C. §§
20
     3161(h)(7)(A) and 3161(h)(7)(B)(i), for the reasons set forth in the parties’ Joint
21
     Motion to Continue Motion Hearing/Trial Setting.
22
           SO ORDERED.
23
     Dated: July 21, 2021
24
25
26
27
28
